SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

230
KA 15-00341
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

STEPHEN D. TAYLOR, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF
COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Monroe County Court (Victoria M. Argento, J.), entered January 5,
2015. The order denied the motion of defendant pursuant to CPL
440.10.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Same memorandum as in People v Taylor ([appeal No. 1] ___ AD3d
___ [Mar. 24, 2017]).




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court